                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   JAMES KARL, individually and on behalf of all                No. C 18-04176 WHA
                                                                              others similarly situated,
                                                                         11
United States District Court




                                                                                            Plaintiff,
                               For the Northern District of California




                                                                         12
                                                                                v.                                                         ORDER ON MOTION FOR
                                                                         13                                                                SUMMARY JUDGMENT,
                                                                              ZIMMER BIOMET HOLDINGS, INC., a                              MOTION TO FILE UNDER
                                                                         14   Delaware corporation; ZIMMER US, INC., a                     SEAL, AND REQUEST FOR
                                                                              Delaware corporation; BIOMET U.S.                            CONTINUANCE UNDER
                                                                         15   RECONSTRUCTION, LLC, an Indiana limited                      RULE 56(d)
                                                                              liability company; BIOMET BIOLOGICS, LLC,
                                                                         16   an Indiana limited liability company; and
                                                                              BIOMET, INC., an Indiana corporation,
                                                                         17
                                                                                            Defendants.
                                                                         18                                                    /
                                                                         19
                                                                                                                     INTRODUCTION
                                                                         20
                                                                                     In this putative employment class action, defendants move for summary judgment and to
                                                                         21
                                                                              file under seal. Plaintiff requests a denial or continuance of summary judgment under Rule 56(d).
                                                                         22
                                                                              For the reasons stated below, defendants’ motion for summary judgment is GRANTED IN PART
                                                                         23
                                                                              and DENIED IN PART. Defendants’ motion to file under seal is GRANTED. Plaintiff’s Rule 56(d)
                                                                         24
                                                                              motion is DENIED.
                                                                         25
                                                                                                                       STATEMENT
                                                                         26
                                                                                     A prior order has set forth the detailed background of this case (Dkt. No. 70). In brief,
                                                                         27
                                                                              defendant (and parent corporation) Zimmer Biomet Holdings, Inc. (“Zimmer Biomet Holdings”)
                                                                         28
                                                                          1   and its subsidiaries — including defendants Zimmer US, Inc. (“Zimmer US”); Biomet U.S.
                                                                          2   Reconstruction, LLC (“Biomet Reconstruction”); Biomet Biologics, LLC (“Biomet Biologics”);
                                                                          3   and Biomet, Inc. (“Biomet”) — engaged in designing, manufacturing, and marketing
                                                                          4   biopharmaceutical and medical device products. Relevant here, Zimmer US engaged with
                                                                          5   Biomet Reconstruction and Biomet Biologics in selling products focused on knees, hips, sports
                                                                          6   medicine, foot and ankle, extremities, and trauma. They primarily sold these products to
                                                                          7   physicians and hospitals (Dkt. Nos. 86, Exh. 1 at 82:24–83:2; 89 ¶ 4).
                                                                          8          In August 2015, plaintiff James Karl signed a sales associate agreement with Zimmer US,
                                                                          9   Biomet Reconstruction, and Biomet Biologics and thereafter began working for those three
                                                                         10   entities as a sales representative selling orthopedic devices in California. That sales associate
                                                                         11   agreement classified Karl as an “independent contractor.” He was paid through Edge Medical,
United States District Court
                               For the Northern District of California




                                                                         12   LLC, which he established for tax purposes (Dkt. Nos. 14-2 ¶ 1; 86, Exh. 1 at 243:17–22,
                                                                         13   250:9–12).
                                                                         14          Karl was a member of “Team Golden Gate,” led by Territory General Manager Don
                                                                         15   Quigley (an employee who managed defendants’ operations in a given territory), which covered
                                                                         16   sales in the San Francisco Bay Area region. Members of Team Golden Gate were paid on a
                                                                         17   commission-only basis under a “pooled” arrangement. That is, defendants (1) set a “base rate”
                                                                         18   commission percentage for each product type sold, (2) pooled each team member’s base rate
                                                                         19   commissions, and (3) paid each member a predetermined percentage of the pooled commissions,
                                                                         20   regardless of the amount of commissions that member personally generated (Dkt. Nos. 97-1, Exh.
                                                                         21   A at 117:6–119:22; 97-2 ¶¶ 5–6).
                                                                         22          As part of his job duties, Karl spent on average between 60 and 70 percent of his time on
                                                                         23   “case coverage.” This involved assisting surgeons in the operating room — including setting up
                                                                         24   defendants’ products, informing a surgeon of the product’s safety and effectiveness, and fielding
                                                                         25   a surgeon’s questions — and planning for procedures, such as designing modifications for
                                                                         26   implants. Karl’s workday averaged between ten to twelve hours (Dkt. Nos. 86, Exh. 1 at
                                                                         27   223:16–22; 97-1, Exh. A at 68:17–69:7, Exh. B at 222:18–20; 97-2 ¶ 12).
                                                                         28


                                                                                                                                2
                                                                          1          In July 2018, Karl filed the instant putative class action and now seeks eight claims for
                                                                          2   relief: (1) violation of the FLSA; (2) failure to pay overtime wages under California law; (3)
                                                                          3   failure to provide meal periods under California law; (4) failure to provide rest periods under
                                                                          4   California law; (5) failure to provide itemized wage statements; (6) failure to reimburse business
                                                                          5   expenses; (7) unfair business practices; and (8) PAGA claim (Dkt. No. 41 ¶¶ 51–106). The
                                                                          6   gravamen of these claims stems from the allegation that defendants misclassified their sales
                                                                          7   representatives as independent contractors rather than employees and thus denied them various
                                                                          8   benefits under federal and California wage-and-hour laws.
                                                                          9          All defendants now move for summary judgment against Karl (individually) on his (1)
                                                                         10   FLSA claim (Claim 1), arguing that he cannot prove that he was an “employee” and that even if
                                                                         11   he were an employee, he qualified as an exempt “outside salesperson” under the FLSA; and (2)
United States District Court
                               For the Northern District of California




                                                                         12   various state law claims (Claims 2–4, 6–7), arguing that Karl cannot prove he was an “employee”
                                                                         13   under California law, was an exempt “outside salesperson” under California law regardless, and
                                                                         14   had the opportunity to take meal and rest periods. Zimmer Biomet Holdings and Biomet
                                                                         15   separately further move for summary judgment on all claims on the independent ground that they
                                                                         16   neither defendant employed Karl or contracted with him (Dkt. No. 85 at 1).
                                                                         17          Karl opposes (Dkt. No. 97) and concurrently moves under Rule 56(d) for a denial or
                                                                         18   continuance of summary judgment (Dkt. No. 98). This order follows full briefing and oral
                                                                         19   argument.
                                                                         20                                              ANALYSIS
                                                                         21          Summary judgment is appropriate if there is no genuine dispute as to any material fact.
                                                                         22   FRCP 56(a). A genuine dispute of material fact is one that “might affect the outcome of the suit
                                                                         23   under the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “In
                                                                         24   judging evidence at the summary judgment stage, the court does not make credibility
                                                                         25   determinations or weigh conflicting evidence.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978,
                                                                         26   984 (9th Cir. 2007). “Rather, it draws all inferences in the light most favorable to the nonmoving
                                                                         27   party.” Ibid.
                                                                         28


                                                                                                                               3
                                                                          1                1.     OVERTIME WAGES UNDER THE FLSA AND CALIFORNIA LABOR CODE
                                                                                                  (CLAIMS 1–2).
                                                                          2
                                                                                           Defendants argue that Karl cannot prove he was an “employee” under the FLSA or
                                                                          3
                                                                               California law such that he was entitled to overtime wages. They further contend that even
                                                                          4
                                                                               assuming he was misclassified as an independent contractor, Karl qualified as an exempt outside
                                                                          5
                                                                               salesperson for the purposes of his overtime claims. This order agrees and holds that, even if Karl
                                                                          6
                                                                               was an employee, he qualified as an exempt “outside salesperson” under both federal and state
                                                                          7
                                                                               law.1
                                                                          8
                                                                                                  A.     Exemption Under the FLSA.
                                                                          9
                                                                                           Under the FLSA, an employee is entitled to overtime wages unless the employer shows
                                                                         10
                                                                               that the employee worked “in the capacity of outside salesman.” 29 U.S.C. § 213(a)(1). The
                                                                         11
United States District Court




                                                                               outside salesperson exemption applies to any employee (1) whose “primary duty” is (as relevant
                               For the Northern District of California




                                                                         12
                                                                               here) “making sales,” and (2) who “is customarily and regularly engaged away from the
                                                                         13
                                                                               employer’s place or places of business in performing such primary duty.” 29 C.F.R. §
                                                                         14
                                                                               541.500(a). An employee’s “primary duty” means “the principal, main, major or most important
                                                                         15
                                                                               duty that the employee performs.” Id. § 541.700(a). This analysis must be guided by the totality
                                                                         16
                                                                               of the circumstances, “with the major emphasis on the character of the employee’s job as a
                                                                         17
                                                                               whole.” Ibid.
                                                                         18
                                                                                           Exempt sales activities include “work performed incidental to and in conjunction with the
                                                                         19
                                                                               employee’s own outside sales or solicitations, including incidental deliveries and collections” and
                                                                         20
                                                                               “[o]ther work that furthers the employee’s sales efforts . . . including, for example, writing sales
                                                                         21
                                                                               reports, updating or revising the employee’s sales or display catalogue, planning itineraries and
                                                                         22
                                                                               attending sales conferences.” Id. § 541.500(b). Promotional work is “one type of activity often
                                                                         23
                                                                               performed by persons who make sales, which may or may not be exempt outside sales work,
                                                                         24
                                                                               depending upon the circumstances under which it is performed.” Id. § 541.503(a). Promotional
                                                                         25
                                                                               work “performed incidental to and in conjunction with an employee’s own outside sales or
                                                                         26
                                                                         27
                                                                                       1
                                                                                          Because this order rules on the overtime wages claims under federal and California law based on the
                                                                         28   “outside salesperson” exemption, it need not and does not decide the “independent contractor” misclassification
                                                                              issue in ruling on the overtime wages claims.

                                                                                                                                         4
                                                                          1   solicitations is exempt work”; promotional work “incidental to sales made, or to be made, by
                                                                          2   someone else is not exempt outside sales work.” Ibid.
                                                                          3          “Whether an activity is excluded from hours worked under the FLSA . . . is a mixed
                                                                          4   question of law and fact. The nature of the employees’ duties is a question of fact, and the
                                                                          5   application of the FLSA to those duties is a question of law.” Ballaris v. Wacker Siltronic Corp.,
                                                                          6   370 F.3d 901, 910 (9th Cir. 2004). “An employer who claims an exemption from the FLSA bears
                                                                          7   the burden of demonstrating that the exemption applies.” Klem v. Cty. of Santa Clara, California,
                                                                          8   208 F.3d 1085, 1089 (9th Cir. 2000).
                                                                          9          Here, both sides agree that Karl spent the majority of his time attending surgeries and
                                                                         10   assisting physicians with the implantation of defendants’ medical devices. The parties, however,
                                                                         11   sharply dispute whether case coverage constituted sales-related activity. Defendants, of course,
United States District Court
                               For the Northern District of California




                                                                         12   argue that the primary reason Karl assisted surgeons was to sell their products (Dkt. No. 85 at 16).
                                                                         13   Karl, on the other hand, describes his role as “a product and procedure expert” who advised
                                                                         14   surgeons on implant procedures (Dkt. No. 97 at 9). This order finds that, in light of the totality of
                                                                         15   the circumstances and the purpose of the FLSA exemption, Karl’s primary duty was to make sales
                                                                         16   and case coverage constituted sales-related activity.
                                                                         17          First, defendants hired Karl as a sales representative whose job was “to exercise best
                                                                         18   efforts to aggressively market and sell the Products in the Territory” (Dkt. No. 14-2 ¶ 6(a)).
                                                                         19   During his deposition, Karl described himself and his team members as “salespeople” who were
                                                                         20   “driven by sales” (Dkt. 86, Exh. 1. at 101:19–23). He agreed that his “most important goal as a
                                                                         21   sales rep” was “getting doctors to use more Zimmer products” (id., Exh. 1 at 185:15–24).
                                                                         22          Second, Karl’s own testimony revealed that his motivation for covering cases remained
                                                                         23   directly related to sales. His self-dubbed “solution-selling” sales technique — which Karl
                                                                         24   developed himself based on his “years of experience in the medical device industry” — motivated
                                                                         25   him to assist surgeons with their cases (id., Exh. 1 at 184:19–185:2). Under this sales approach,
                                                                         26   doctors “c[a]me to [him] with a problem, and [he] tr[ied] to figure it out for them, tr[ied] to figure
                                                                         27   out options” (id., Exh. 1 at 179:4–180:12). Karl illustrated this sales method as follows (id., Exh.
                                                                         28   1 at 179:20–180:9):


                                                                                                                                5
                                                                          1                For instance, two, three weeks ago, a doctor came to me that uses our
                                                                                           proximal humerus plate. He said he has a problem with our long plate
                                                                          2                because it gets in the way of the insertion of the deltoid. And I was able to
                                                                                           find out our new plate has a solution for that and the long plates have a jog
                                                                          3                in it to go around. He had already called the competitor in; the competitor
                                                                                           was going to do the case. And I contacted him that night and I told him, “I
                                                                          4                have a solution,” sent him the technique guide. He looked at it and he
                                                                                           used it. So solution-sell. And he had — he hadn’t reached out to me
                                                                          5                before. He had reached out to me after he told me, “Look, I’m using this.”
                                                                                           So he never asked me if I had anything.
                                                                          6
                                                                              Karl testified that this level of communication was his most successful sales technique and agreed
                                                                          7
                                                                              that “being with doctors at surgeries g[ave him] the opportunity to develop [a] relationship with
                                                                          8
                                                                              them and talk with them about . . . solutions” (id., Exh. 1 at 180:13–25). This was important
                                                                          9
                                                                              because “in [his] industry sometimes, you have great relationships with surgeons or hospitals, and
                                                                         10
                                                                              wherever you go, they’ll follow,” thereby increasing the chances to sell more products to those
                                                                         11
United States District Court




                                                                              particular customers (id., Exh. 1 at 105:18–25, 107:3–109:2, 176:24–177:5). Karl described his
                               For the Northern District of California




                                                                         12
                                                                              professional role as a “senior sales consultant” to recognize the fact that orthopedic surgeons
                                                                         13
                                                                              valued his ability to advise on implant procedures (id., Exh. 1 at 127:5–17). He testified that
                                                                         14
                                                                              surgeons called him at least in part because they valued his knowledge and ability to help plan the
                                                                         15
                                                                              implant procedures, which in turn allowed him to “sell[] the complete bag” for certain products
                                                                         16
                                                                              (id., Exh. 1 at 181:1–12). Attending surgeries also helped Karl stave off competition. That is, if
                                                                         17
                                                                              Karl is not supporting a surgeon’s case, then a competitor may step in and take his business (id.,
                                                                         18
                                                                              Exh. 1 at 170:14–16, 174:20–176:13, 176:20–23,180:1–6).
                                                                         19
                                                                                     Karl responds that the “more realistic view” of his role is that of “product and procedure
                                                                         20
                                                                              expert, answering doctors’ questions and providing suggestions or options for possible
                                                                         21
                                                                              troubleshooting needs” in order “to ensure the safe effective use of” defendants’ products (Dkt.
                                                                         22
                                                                              No. 97 at 9, 17). He testified that he had to attend surgeries “to give the nurse the right implants
                                                                         23
                                                                              to open” and that without him, “[t]he procedure wouldn’t happen” (Dkt. No. 86, Exh. 1 at
                                                                         24
                                                                              199:18–25). He further contends that case coverage cannot be considered “making a sale” for the
                                                                         25
                                                                              purposes of the FLSA because the product was already sold by the time he was in the operating
                                                                         26
                                                                              room assisting the surgeon (a point which defendants dispute) (Dkt. Nos. 97 at 17; 100 at 8). Nor
                                                                         27
                                                                              did surgery attendance directly correlate to a future sale, according to Karl (Dkt. No. 97 at 17).
                                                                         28


                                                                                                                                6
                                                                          1          Though Karl wishes to isolate his case coverage activity from his overarching sales
                                                                          2   technique, his revisionist view of his own testimony is insufficient to raise a genuine issue of
                                                                          3   material fact. Karl does not offer any evidence showing that he was hired as a “product and
                                                                          4   procedure expert” apart from his sales experience in the medical device industry. At bottom, his
                                                                          5   own testimony revealed that he assisted surgeons in order to sell more products. Thus regardless
                                                                          6   of the timing of the sale, the totality of the circumstances shows that case coverage was related to
                                                                          7   making sales.
                                                                          8          Third, this finding is consistent with the purpose of the exemption. Christopher v.
                                                                          9   SmithKline Beecham Corporation, 567 U.S. 142 (2012), is instructive. There, the Supreme Court
                                                                         10   held that pharmaceutical sales representatives qualified as outside salespersons exempt from the
                                                                         11   FLSA’s overtime requirements where the sales representatives’ primary objective was “to obtain
United States District Court
                               For the Northern District of California




                                                                         12   nonbinding commitments from physicians to prescribe their employer’s prescription drugs in
                                                                         13   appropriate cases.” Id. at 147. To support its holding, the Supreme Court opined that the
                                                                         14   plaintiffs “b[ore] all of the external indicia of salesmen.” Id. at 165. That is, they “were hired for
                                                                         15   their sales experience.” Ibid. “They worked away from the office, with minimal supervision, and
                                                                         16   they were rewarded for their efforts with incentive compensation.” Id. at 166. The Supreme
                                                                         17   Court noted that the outside salesperson exemption “is premised on the belief that exempt
                                                                         18   employees typically earned salaries well above the minimum wage and enjoyed other benefits
                                                                         19   that set them apart from the nonexempt workers entitled to overtime pay.” Ibid. (citation, internal
                                                                         20   quotation marks, alteration omitted). It further observed that the plaintiffs were “well
                                                                         21   compensated for their efforts,” as each “earned an average of more than $70,000 per year and
                                                                         22   spent between 10 and 20 hours outside normal business hours each week performing work related
                                                                         23   to his assigned portfolio of drugs in his assigned sales territory,” and thus were “hardly the kind
                                                                         24   of employees that the FLSA was intended to protect.” Id. at 151, 166.
                                                                         25          So too here. Karl regularly earned more than $130,000 annually and was paid through his
                                                                         26   LLC for tax purposes (Dkt. No. 86, Exh. 1 at 239:2–22, 240:14–25, 243:17–246:11). Those
                                                                         27   earnings from defendants were based solely on commissions, which incentivized Karl to
                                                                         28   maximize his sales (id., Exh. 1 at 177:6–10, 178:5–18). He was hired as a “local expert[]” to use


                                                                                                                                7
                                                                          1   his “unique skill and connections to physicians . . . to sell medical devices” (Dkt. No. 89 ¶ 9).
                                                                          2   And, Karl enjoyed a high degree of autonomy, as he did not report his hours, scheduled his own
                                                                          3   cases with surgeons directly, was subject to relatively minimal supervision, and was regularly
                                                                          4   engaged away from defendants’ place of business (id. ¶ 10; Dkt. No. 86, Exh. 1 at 192:10–17,
                                                                          5   214:22–215:7, 228:23–229:18).
                                                                          6          Karl asserts that “a hallmark of an outside salesperson is that “he can earn as much or as
                                                                          7   little, within the range of his ability, as his ambition dictates” (Dkt. No. 97 at 18 (quoting Jewel
                                                                          8   Tea Co. v. Williams, 118 F.2d 202, 207–08 (10th Cir. 1944)). He argues that since he is paid a
                                                                          9   fixed percentage of his team’s commission pool, his earnings are within his team members’ and
                                                                         10   defendants’ control of the pool payments. As such, “one of the key underpinnings of the
                                                                         11   exemption is missing,” according to Karl (id. at 19). But as discussed above, Karl and his team
United States District Court
                               For the Northern District of California




                                                                         12   members received compensation solely through commissions. His compensation was still
                                                                         13   generally commensurate with his sales efforts — ultimately, the more he sold, the more money he
                                                                         14   made. He testified that this arrangement — pooled or not — incentivized him to make more sales
                                                                         15   (see Dkt. No. 86, Exh. 1 at 177:11–178:18). And, if he was unhappy with the sum in a given
                                                                         16   paycheck, he could demand more money to his territory general manager (see id., Exh. 1 at
                                                                         17   114:25–115:15). That Karl’s commission did not precisely correlate with his efforts fails to
                                                                         18   negate this incentive. Karl has failed to raise a triable issue of fact. Accordingly, defendants’
                                                                         19   motion for summary judgment on this ground as to Claim 1 is GRANTED.
                                                                         20                    B.    Exemption Under the California Labor Code.
                                                                         21          Under California law, “outside salespersons” are similarly exempt from statutory
                                                                         22   overtime, minimum wage, and meal-and-rest-period requirements. Cal. Lab. Code § 1171.
                                                                         23   California Code Regulations define an “outside salesperson ” as “person, 18 years of age or over,
                                                                         24   who customarily and regularly works more than half the working time away from the employer's
                                                                         25   place of business selling tangible or intangible items or obtaining orders or contracts for products,
                                                                         26   services or use of facilities.” Cal. Code Regs., tit.8, § 11070, subd. 2(J) (Wage Order No.
                                                                         27   7-2001(2)(J)).
                                                                         28


                                                                                                                                8
                                                                          1           Unlike the FLSA, which focuses on an employee’s “primary duty,” California law takes
                                                                          2   “a quantitative approach, looking to the actual hours spent on sales activity to determine if an
                                                                          3   employee is primarily a salesperson.” Ramirez v. Yosemite Water Co., Inc., 20 Cal. 4th 785, 801
                                                                          4   (1999). That is, an employee is exempt if more than fifty percent of his job duties involved
                                                                          5   “sales-related activities.” See id. at 802. Moreover, California law “does not contain any
                                                                          6   provision that reclassifies intrinsically nonexempt nonsales work as exempt based on the fact that
                                                                          7   it is incidental to sales.” Id. at 797.
                                                                          8           Courts must take a holistic view of the “realistic” requirements of a job’s duties in
                                                                          9   determining whether an employee qualifies as an outside salesperson. They must look at “first
                                                                         10   and foremost, how the employee actually spends his or her time.” Id. at 802. The court must then
                                                                         11   “also consider whether the employee’s practice diverges from the employer’s realistic
United States District Court
                               For the Northern District of California




                                                                         12   expectations, whether there was any concrete expression of employer displeasure over an
                                                                         13   employee’s substandard performance, and whether these expressions were themselves realistic
                                                                         14   given the actual overall requirements of the job.” Ibid. Federal law provides persuasive authority
                                                                         15   where, as here, California law is “patterned on federal statutes,” and thus courts may “look to
                                                                         16   analogous interpretations of federal law in making the determination of what constitutes ‘selling’
                                                                         17   within the meaning of California law.” Moore v. Int’l Cosmetics & Perfumes, Inc., No.
                                                                         18   EDCV41179DMGDTBX, 2016 WL 3556610, at *5 (C.D. Cal. June 24, 2016) (Judge Dolly Gee)
                                                                         19   (collecting cases).
                                                                         20           Again, the current record shows that Karl — who himself pitched case coverage as part of
                                                                         21   his solution-selling sales method — qualified as an exempt “outside salesperson” under
                                                                         22   California law. In opposition, he merely argues that for the reasons he asserted in connection
                                                                         23   with the FLSA claim, case coverage was unrelated to “sales activity” under California law (Dkt.
                                                                         24   No. 97 at 19). This order disagrees for the reasons discussed above. Both defendants’ realistic
                                                                         25   expectations of Karl’s role and Karl’s own view of his job duties in the medical device industry
                                                                         26   point to this conclusion. See Yacoubian v. Ortho-McNeil Pharm., Inc., No. SACV07-00127CJC
                                                                         27   MLGX, 2009 WL 3326632, at *6 (C.D. Cal. Feb. 6, 2009) (Judge Cormac Carney), aff’d sub
                                                                         28   nom. Delgado v. Ortho-McNeil, Inc., 476 F. App’x 133 (9th Cir. 2012) (finding pharmaceutical


                                                                                                                                9
                                                                          1   sales representatives as exempt from overtime wages under California law). Accordingly,
                                                                          2   defendants’ motion for summary judgment on this ground as to Claim 2 is GRANTED.
                                                                          3          2.      MEAL AND REST PERIODS (CLAIMS 3–4).
                                                                          4          The applicable IWC wage order provides that “[t]he provisions of this order” — including
                                                                          5   the meal and rest period provisions — “shall not apply to outside salespersons.” Cal. Code Regs.
                                                                          6   tit. 8, § 11040 subd. 1(C) (Wage Order 4-2001(1)(C)). Karl’s claims that defendants failed to
                                                                          7   provide meal and rest periods in violation of California law similarly fail for the reasons
                                                                          8   discussed above. Accordingly, defendants’ motion for summary judgment as to Claims 3 and 4 is
                                                                          9   GRANTED.
                                                                         10          3.      EXPENSE REIMBURSEMENTS UNDER CALIFORNIA LABOR CODE (CLAIM 6).
                                                                         11          California law requires an employer to indemnify an employee “for all necessary
United States District Court
                               For the Northern District of California




                                                                         12   expenditures or losses incurred by the employee in direct consequence of the discharge of his or
                                                                         13   her duties.” Cal. Lab. Code § 2802(a). Defendants contend that Karl’s claim that they failed to
                                                                         14   reimburse his business expenses under California law fails because he cannot prove he was an
                                                                         15   employee (Dkt. No. 85 at 1).
                                                                         16          Both sides agree that S.G. Borello & Sons v. Department of Industrial Relations, 48 Cal.
                                                                         17   3d 341 (1989), governs (id. at 20; Dkt. No. 97 at 22–23). “The principal test of an employment
                                                                         18   relationship is whether the person to whom service is rendered has the right to control the manner
                                                                         19   and means of accomplishing the result desired.” Borello, 48 Cal. 3d at 350 (quoting Tieberg v.
                                                                         20   Unemployment Ins. App. Bd., 2 Cal. 3d 943, 946 (1970)) (alteration omitted). What matters is not
                                                                         21   “how much control a hirer exercises, but how much control the hirer retains the right to exercise.”
                                                                         22   Ayala v. Antelope Valley Newspapers, Inc., 59 Cal. 4th 522, 533 (2014) (emphasis omitted).
                                                                         23   “[T]he right-to-control test does not require absolute control.” Alexander v. FedEx Ground
                                                                         24   Package Sys., Inc., 765 F.3d 981, 990 (9th Cir. 2014). Rather, the relevant question is whether
                                                                         25   the employer retained “all necessary control” over the worker’s performance. Borello, 48 Cal. 3d
                                                                         26   at 357. In addition to the right to control, Borello recognizes a list of secondary indicia that
                                                                         27   inform the employment status inquiry, such as “whether the one performing services is engaged
                                                                         28   in a distinct occupation or business,” “the length of time for which the services are to be


                                                                                                                                10
                                                                          1   performed,” and “whether or not the work is a part of the regular business of the principal.” Id. at
                                                                          2   351.
                                                                          3          “[U]nder California law, once a plaintiff comes forward with evidence that he provided
                                                                          4   services for an employer,” as here, “the employee has established a prima facie case that the
                                                                          5   relationship was one of employer/employee.” Narayan v. EGL, Inc., 616 F.3d 895, 900 (9th Cir.
                                                                          6   2010). The burden then “shifts to the employer, which may prove, if it can, that the presumed
                                                                          7   employee was an independent contractor.” Ibid. “[I]n order to prevail on [a] motion for summary
                                                                          8   judgment,” a defendant must establish that “a jury would be compelled to find that it had
                                                                          9   established by a preponderance of the evidence that the [plaintiff was an] independent
                                                                         10   contractor[].” Ibid. Our court of appeals has noted that “[t]his hurdle is particularly difficult for
                                                                         11   [a defendant] to overcome in light of . . . the multi-faceted test that applies in resolving the issue
United States District Court
                               For the Northern District of California




                                                                         12   whether the [plaintiff is an] employee[].” Ibid. That is, “it is the rare case where the various
                                                                         13   factors will point with unanimity in one direction or the other.” Id. at 901 (citation omitted). “If
                                                                         14   we are to have multiple factors, we also should have a trial. A fact-bound approach calling for the
                                                                         15   balancing of incommensurables, an approach in which no ascertainable legal rule determines a
                                                                         16   unique outcome, is one in which the trier of fact plays the principal part.” Ibid. (quoting Sec’y of
                                                                         17   Labor v. Lauritzen, 835 F.2d 1529, 1542 (7th Cir. 1987) (Easterbook, J., concurring)).
                                                                         18          Here, viewing the record in the light most favorable to Karl, this order finds that a
                                                                         19   reasonable jury could reach different conclusions in applying the multi-factored test, as illustrated
                                                                         20   by the following nonexhaustive list. Defendants could terminate Karl’s contract “at any time . . .
                                                                         21   with or without cause” on a “ten (10) days’ written notice,” while Karl could similarly terminate
                                                                         22   “with or without cause” on “sixty (60) days’ written notice” (Dkt. No. 14-2 ¶ 5(a)). In
                                                                         23   determining the extent of control, an employer’s “right to discharge at will, without cause” is
                                                                         24   “strong evidence in support of an employment relationship.” Borello, 48 Cal.3d at 350. The
                                                                         25   contract further provided that upon termination, Karl must (Dkt. No. 14-2 ¶ 5(c)):
                                                                         26                 [T]ake any and all actions . . . necessary to facilitate the transition of
                                                                                            [his] business (including customers and accounts) to Company . . .
                                                                         27                 including, but not limited to: (i) make available and transfer
                                                                                            immediately to Company . . . all Company inventory . . . , complete
                                                                         28                 surgery schedules, complete customer and business records,
                                                                                            information and data at a location to be determined by Company, (ii)

                                                                                                                                 11
                                                                          1                      assign to Company all telephone numbers and e-mail accounts used in
                                                                                                 connection with [Karl’s] business, and (iii) facility any discussions
                                                                          2                      requested by Company with customers and prospective customers . . . .
                                                                                                 Further, upon Company’s request, [Karl] agrees to assign over to
                                                                          3                      Company . . . to maintain, and/or to enforce any agreement [Karl] may
                                                                                                 have with any sales associate, employee, or contractor who works,
                                                                          4                      covers or provides any services in the Territory.
                                                                          5    Karl offers evidence suggesting that he was required to enter information into defendants’
                                                                          6    administrative systems, such as entering his schedule into the team’s calendars (e.g., Dkt. Nos.
                                                                          7    97-1, Exh. B at 208:17–210:12 (“[T]he comments kept coming: ‘They’re watching,’ you know,
                                                                          8    ‘We need to put these in.’ ”); 97-2 ¶ 20). Defendants also controlled Karl’s advertising: Karl had
                                                                          9    to run all his advertising by defendants first and was prohibited from promoting their products on
                                                                         10    social media (id., Exh. A at 207: 3–208:5, 214:24–215:11). Drawing all inferences in favor of
                                                                         11    Karl, the foregoing is sufficient to raise a triable issue as to whether or not he was misclassified as
United States District Court
                               For the Northern District of California




                                                                         12    an “independent contractor.” Accordingly, defendant’s motion for summary judgment as to
                                                                         13    Claim 6 is DENIED.
                                                                         14                4.     UNFAIR BUSINESS PRACTICES (CLAIM 7).
                                                                         15                Defendants further move for summary judgment on Karl’s claim under California
                                                                         16    Business and Professional Code § 17200 et seq., which prohibits unlawful, unfair, and fraudulent
                                                                         17    competition, to the extent it is derivative of Karl’s first, second, third, fourth, and sixth claims
                                                                         18    (Dkt. No. 85 at 22). Because Karl’s sixth claim for expense reimbursement is still live, his
                                                                         19    Section 17200 claim is still viable at least to that extent. Accordingly, defendant’s motion for
                                                                         20    summary judgment as to Claim 7 is DENIED.2
                                                                         21                5.     JOINT EMPLOYMENT.
                                                                         22                Zimmer Biomet Holdings and Biomet further move for summary judgment on all claims
                                                                         23    on the separate ground that they are not Karl’s joint employer and have no relationship with Karl.
                                                                         24    This order agrees.
                                                                         25
                                                                         26            2
                                                                                          Karl further argues that defendants violated the Medicare Anti-Kickback Statute in connection with
                                                                              their classifying sales representatives as independent contractors, which alleged violation led to unfair business
                                                                         27   practices under California law (Dkt. No. 97 at 24). In their reply, defendants request judicial notice of two
                                                                              advisory opinions of the Department of Health and Human Services Office of Inspector General in opposing
                                                                         28   Karl’s ASK violation allegation (Dkt. No. 101). Because this order does not rely on Karl’s AKS argument,
                                                                              defendants’ request for judicial notice is DENIED AS MOOT.

                                                                                                                                          12
                                                                          1          Employers may be “joint employers” for the purposes of the FLSA, with each joint
                                                                          2   employer “individually responsible for compliance with the FLSA.” Bonnette v. California
                                                                          3   Health & Welfare Agency, 704 F.2d 1465, 1469–70 (9th Cir. 1983), disapproved of on other
                                                                          4   grounds by Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528 (1985). The “economic
                                                                          5   reality” test for determining employment status under the FLSA involves four factors: “whether
                                                                          6   the alleged employer (1) had the power to hire and fire the employees, (2) supervised and
                                                                          7   controlled employee work schedules or conditions of employment, (3) determined the rate and
                                                                          8   method of payment, and (4) maintained employment records.” Id. at 1470.
                                                                          9          Here, Zimmer Biomet Holdings was created as a result of the merger between Zimmer US
                                                                         10   and Biomet (Dkt. No. 89 ¶ 3). It served as parent corporation to its distinct subsidiary entities,
                                                                         11   including Biomet (ibid.). Karl contracted with Zimmer US, Biomet Reconstruction, and Biomet
United States District Court
                               For the Northern District of California




                                                                         12   Biologics only. There is no evidence that Zimmer Biomet Holdings was involved with Karl’s
                                                                         13   day-to-day sales operations; those operations were managed by the three subsidiary entities Karl
                                                                         14   contracted with (id. ¶¶ 5, 7). Nor is there evidence that Zimmer Biomet Holdings hired any
                                                                         15   independent contractor sales representatives, remained involved with such contractor sales
                                                                         16   representatives’ pay, or kept any employment records for any sales representatives (id. ¶ 6).
                                                                         17   Similarly, Karl offers no evidence that Biomet, a distinct entity, exerted any control over the three
                                                                         18   entities Karl contracted with or had any involvement with Karl’s work as a sales representative.
                                                                         19          Karl responds that both Zimmer Biomet Holdings and Biomet are liable because they were
                                                                         20   parties to his contract and thus analysis of their joint employer status “is not necessary” (Dkt. No.
                                                                         21   97 at 25). He points to prior testimony of Donald Ritter, Vice President of Sales Operations for
                                                                         22   Zimmer US, who stated that (Dkt. No. 14-1 ¶ 7):
                                                                         23                  Karl’s Sales Associate Agreement defines “Affiliates” as any entity
                                                                                             which, now or in the future, directly or indirectly, is in control of, is
                                                                         24                  controlled by, or is under common control with the (sic) Zimmer US,
                                                                                             Inc., Biomet U.S. Reconstruction, LLC, or Biomet Biologics, LLC.
                                                                         25                  Based upon the organizational structure and governance of Zimmer
                                                                                             Biomet, the other named Defendants Zimmer Biomet Holdings, Inc.
                                                                         26                  and Biomet, Inc. would constitute “Affiliates” of the “Company”
                                                                                             under the Sales Associate Agreement.
                                                                         27
                                                                              He then argues, ipse dixit, that as an affiliate, both Zimmer Biomet Holdings and Biomet were
                                                                         28
                                                                              parties to the contract. Karl’s point is unpersuasive. The sales associate agreement

                                                                                                                               13
                                                                          1    unambiguously stated at the start that the agreement was among himself, Zimmer US, Biomet
                                                                          2    Reconstruction, and Biomet Biologics, which the agreement referred to collectively as the
                                                                          3    “Company” (Dkt. No. 14-2 at 1). The Company “set[] forth the terms and conditions under which
                                                                          4    [Karl was] granted the right to promote the sale of certain products and/or services of Company”
                                                                          5    (ibid.). The sales associate agreement’s mention of “affiliates” at various times did not transform
                                                                          6    Zimmer Biomet Holdings and Biomet into signatories. As defendants point out, Karl’s suggested
                                                                          7    reading of the contract would lead to the absurd result of transforming every single “affiliate,” no
                                                                          8    matter how remote their involvement with Karl’s work as a sales representative, party to the
                                                                          9    contract.
                                                                         10             Karl next argues that Martinez v. Combs, 49 Cal. 4th 35 (2010), rather than Bonnette,
                                                                         11    governs the joint employment status inquiry under California law (Dkt. No. 97 at 25). In
United States District Court
                               For the Northern District of California




                                                                         12    Martinez, the California Supreme Court held that there exist three alternative definitions for the
                                                                         13    term “to employ.” “It means: (a) to exercise control over the wages, hours, or working
                                                                         14    conditions, or (b) to suffer or permit to work, or (c) to engage, thereby creating a common law
                                                                         15    employment relationship.” Martinez, 49 Cal. 4th at 64. Even under Martinez, Karl offers no
                                                                         16    evidence relating to any of the three alternative definitions that would raise an issue of fact.3
                                                                         17    Accordingly, defendants’ motion for summary judgment on all claims in favor of Zimmer Biomet
                                                                         18    Holdings and Biomet is GRANTED.
                                                                         19             6.       DEFENDANTS’ ADMINISTRATION MOTION TO FILE UNDER SEAL.
                                                                         20             Defendants seek to redact an exhibit containing Karl’s commission compensation
                                                                         21    statements (Dkt. No. 91). Specifically, defendants seek to seal information related to Karl’s gross
                                                                         22    sales, net sales, pre-pricing commission percentage, and post-pricing commission percentage,
                                                                         23    citing competitive harm (Dkt. No. 91-1 ¶¶ 5–6). Because this order does not rely on this specific
                                                                         24    information and the public can gain full understanding of the relevant inquiry with the
                                                                         25
                                                                         26
                                                                                       3
                                                                                         Karl cites the declaration of Donald Ritter (the 30(b)(6) witness regarding corporate organizational
                                                                         27   matters) in connection with the motion to transfer, in which he stated that Zimmer Biomet Holdings and Biomet
                                                                              were controlled by or in common control with the other defendants (Dkt. No. 14-1 ¶ 7). This passing statement
                                                                         28   alone, outside the context of the instant dispute over joint employment status, fails to sufficiently raise an issue
                                                                              of fact.

                                                                                                                                          14
                                                                          1   information already disclosed, defendants have shown compelling reasons to seal. The motion is
                                                                          2   GRANTED.
                                                                          3           7.      KARL’S RULE 56(d) MOTION.
                                                                          4           Concurrently with his opposition to the motion for summary judgment, Karl separately
                                                                          5   filed a motion under Rule 56(d), arguing that the summary judgment motion is premature given
                                                                          6   that the parties have yet to conclude fact discovery (Dkt. No. 98 at 2). He asserts that he
                                                                          7   “continues to seek discovery regarding Zimmer’s corporate organization, and the degree of
                                                                          8   control Defendant [sic] have over sales representatives” (id. at 6). This Rule 56(d) motion comes
                                                                          9   after over ten months since the initial case management conference was held on November 1,
                                                                         10   2018 — meaning nearly over ten months since discovery has been open to Karl (see Dkt. No. 24).
                                                                         11   The motion is DENIED.
United States District Court
                               For the Northern District of California




                                                                         12           Rule 56(d) (formerly Rule 56(f)) provides that “[i]f a nonmovant shows by affidavit or
                                                                         13   declaration that, for specified reasons, it cannot present facts essential to justify its opposition, the
                                                                         14   court may . . . allow time to obtain affidavits or declarations or to take discovery.” Fed. R. Civ. P.
                                                                         15   56(d). “In general, a denial of a Rule 56[(d)] application is disfavored where the party opposing
                                                                         16   summary judgment makes a timely application which specifically identifies relevant information,
                                                                         17   and where there is some basis for believing that the information sought actually exists.” Church
                                                                         18   of Scientology of San Francisco v. I.R.S., 991 F.2d 560, 562 (9th Cir. 1993), vacated in part on
                                                                         19   other grounds, 30 F.3d 101 (9th Cir. 1994).
                                                                         20           First, Karl takes issue with Donald Ritter’s declaration, which defendants rely upon in
                                                                         21   seeking judgment as to all claims for Zimmer Biomet Holdings and Biomet. He complains that
                                                                         22   Ritter is an employee of Zimmer US, not of either Zimmer Biomet Holdings or Biomet, and thus
                                                                         23   it is unclear how Ritter acquired his knowledge (Dkt. No. 98 at 6). Accordingly, he seeks to
                                                                         24   depose “a person with personal knowledge of” Zimmer Bioment Holdings and/or Biomet to gain
                                                                         25   more information about whether the entities operate separately and independently of each other
                                                                         26   and whether they are joint employers (ibid.).
                                                                         27           Putting aside the fact that he opposed defendants’ motion for summary judgment on this
                                                                         28   issue by arguing that analysis of the joint employer status “is not necessary” because Zimmer


                                                                                                                                 15
                                                                          1   Biomet Holdings and Biomet are parties to the sales associate agreement (Dkt. No. 97 at 25
                                                                          2   (emphasis added)), Karl offers no adequate basis for the belief that deposing an as-of-yet
                                                                          3   unnamed person would provide meaningful rebuttal information. His request further suffers from
                                                                          4   the fact that he has been on notice of the joint employment issue since at least May 16, when
                                                                          5   defendants raised this argument in opposing his motion for conditional certification (see Dkt. No.
                                                                          6   56). Big Lagoon Rancheria v. California, 789 F.3d 947, 955 (9th Cir. 2015), as amended on
                                                                          7   denial of reh’g (July 8, 2015) (holding that a district court may deny a Rule 56(d) motion where
                                                                          8   the moving party fails to show that he “diligently pursued [his] previous discovery opportunities”
                                                                          9   (quoting U.S. Cellular Inv. Co. v. GTE Mobilnet, Inc., 281 F.3d 929, 934 (9th Cir. 2002))).
                                                                         10          Karl also argues that he has already requested — and the Court has already ordered —
                                                                         11   defendants to produce additional discovery regarding organizational charts in connection with
United States District Court
                               For the Northern District of California




                                                                         12   discovery relating to class certification. He contends that these charts also go to the issue of joint
                                                                         13   employment and represents that defendants have not yet produced these organizational charts
                                                                         14   (Dkt. No. 104 at 3). While he cites to paragraphs 3 and 4 of Attorney Denis Kenny’s reply
                                                                         15   declaration to support this representation, Kenny’s declaration says no such thing. Instead, those
                                                                         16   cited paragraphs refer to defendants’ failure to produce documents regarding credentialing only
                                                                         17   (see Dkt. No. 104-2 ¶¶ 3–4). And, Karl has not sufficiently explained how mere organizational
                                                                         18   charts will show evidence relevant to either test under Bonnette or Martinez. He does not explain,
                                                                         19   for example, how those charts will show that Zimmer Biomet Holdings and Biomet “maintained
                                                                         20   employment records” or otherwise engaged in his work as a sales representative. See Bonnette,
                                                                         21   704 F.2d at 1470; Martinez, 49 Cal. 4th at 64.
                                                                         22          Second, Karl seeks discovery on defendants’ administrative tools allegedly used to track
                                                                         23   and schedule surgical procedures (Dkt. No. 98 at 6–7). This relates to the level of control
                                                                         24   defendants exerted in connection with his independent contractor status. This order has already
                                                                         25   denied defendants’ motion for summary judgment on this issue, rendering Karl’s request moot.
                                                                         26          Third, Karl further seeks information regarding defendants’ purchase orders. He proffers
                                                                         27   that defendants’ sales were “generated when a purchaser, such as a physician or a hospital,
                                                                         28   sign[ed] a purchase order with [d]efendants to which the assigned sales representative, like [Karl],


                                                                                                                                16
                                                                          1   [was] not a signatory” (Dkt. No. 98-1 ¶ 14). The purchase orders, Karl argues, “would
                                                                          2   demonstrate when a sales transaction occurred and whether ‘solution-selling’ to surgeons should
                                                                          3   be treated as a sales-type of duty subject to the outside sales exemption” (ibid.). This point is
                                                                          4   irrelevant. Karl does not explain how knowing the date of the transactions would change the
                                                                          5   outside salesperson exemption analysis. Nor does he explain how the fact that he was not a
                                                                          6   signatory to the purchase orders is relevant to the analysis. Karl himself stated that defendants
                                                                          7   required him to “try to get as many PO’s” as possible (Dkt. No. 97-2 ¶ 17). This clearly indicates
                                                                          8   that his obtaining of purchase orders, even if he did not sign the orders himself, constituted his
                                                                          9   sales activities.
                                                                         10           Fourth, the same is true for his contention that discovery on defendants’ administrative
                                                                         11   tools such as the MyFax, FAST, and complete SMS documents would shed light of the outside
United States District Court
                               For the Northern District of California




                                                                         12   salesperson exemption analysis (Dkt. No. 104 at 3–4). To repeat, Karl himself testified that he
                                                                         13   spent on average between 60 to 70 percent of his time on case coverage. Because this order finds
                                                                         14   that case coverage — which was part and parcel to Karl’s solution-selling sales method —
                                                                         15   constituted sales-related activity, Karl has failed to adequately justify relief under Rule 56(d).
                                                                         16                                             CONCLUSION
                                                                         17           Based on the foregoing, defendants’ motion for summary judgment is GRANTED IN PART
                                                                         18   and DENIED IN PART to the extent stated above and their motion to file under seal is GRANTED.
                                                                         19   Karl’s motion under Rule 56(d) is DENIED.
                                                                         20
                                                                         21           IT IS SO ORDERED.
                                                                         22
                                                                         23   Dated: October 25, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                         24                                                       UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                17
